1                                   UNITED STATES DISTRICT COURT

2                                         DISTRICT OF NEVADA

3                                                     ***
      SHERMAN KAPPE, an individual, and
4     GLORIA KAPPE, an individual,
5                         Plaintiffs,                    2:18-cv-01249-RFB-VCF
                                                         ORDER
6     vs.
      UNITED STATES OF AMERICA,
7
                          Defendants.
8
           The courtroom administrator has received the following email from the AUSA on February 21,
9
     2020 at 1:15 PM.
10

11
                  This email follows your telephone call with myself and Troy Flake, USAO,
12                regarding the settlement of the above matter. The parties have reached a
                  full settlement. Consequently, the settlement conference presently
13                scheduled for February 24, 2020 at 10:00 a.m. with Judge Ferenbach is not
                  required. We are in the process of attempting to prepare and file a Notice
14                of Settlement, however, as Troy mentioned, our office is presently unable
                  to utilize the CM/ECF system to file electronically. This may complicate
15                our ability to expeditiously file a Notice of Settlement, though we will
                  endeavor to do so prior to the end of today. Following receipt of this email
16                if there is anything else our office can do to facilitate the relay of this
                  information to Judge Ferenbach short of filing the Notice of Settlement,
17
                  please advise me at your soonest convenience. Shortly, I will also send you
18
                  a copy of our Notice of Settlement, which we will need to present to the
                  Clerk for filing.
19
                  Should you have any questions, please do not hesitate to contact me.
20
                  Best,
21
                  Summer A. Johnson
22                Assistant United States Attorney
                  District of Nevada
23

24

25
1           Accordingly,

2           IT IS HEREBY ORDERED that the settlement conference scheduled for February 24, 2020, is

3    VACATED.

4           IT IS FURTHER ORDERED that the parties must file a proposed stipulation and order for

5    dismissal on or before May 21, 2020.

6           DATED this 21st day of February, 2020.
                                                          _________________________
7                                                         CAM FERENBACH
                                                          UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
